Order filed December 3, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00220-CV
                                 ____________

          MEHMET OKUMUS AND SENOL OKUMUS, Appellants

                                          V.

                          GARY J. MOUTON, Appellee


                    On Appeal from the 215th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-10370


                                      ORDER

      The exhibits admitted into evidence at trial, on July 6, 2017, have not been
filed in this court. We issue the following order. See Tex. R. App. P. 34.6(d).

      We order Alexandra Lindsey McDaniel, the official court reporter, to file the
exhibits that were admitted at trial within 10 days of the date of this order.


                                   PER CURIAM


Panel consists of Justices Christopher, Jewell and Bourliot.